
	
		III
		110th CONGRESS
		1st Session
		S. RES. 359
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Kennedy (for
			 himself, Mr. Kerry,
			 Mr. Reed, Mr.
			 Whitehouse, Mr. Dodd,
			 Mr. Lieberman, Ms. Snowe, Ms.
			 Collins, Mr. Leahy, and
			 Mr. Sununu) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Boston Red Sox on
		  winning the 2007 World Series.
	
	
		Whereas on October 28, 2007, the Boston Red Sox won the
			 2007 World Series by a 4-game sweep of the Colorado Rockies;
		Whereas the Colorado Rockies deserve great credit for
			 their historic performance during the 2007 baseball season and post-season, in
			 which the Rockies won a remarkable 21 of the final 22 games heading into the
			 World Series;
		Whereas the Boston Red Sox victory was the second world
			 title of the Red Sox in 4 years and the seventh world title in the 107-year
			 history of the revered New England team;
		Whereas the 2007 Red Sox world championship team, like the
			 2004 Red Sox world championship team, epitomized the very best in
			 sportsmanship, team spirit, and heart in the course of winning the American
			 League Championship Series and the World Series;
		Whereas the 2007 Red Sox world championship team honored
			 the careers of all former Red Sox legends, including Bobby Doerr, Carl
			 Yastrzemski, Carlton Fisk, Jimmie Foxx, Cy Young, Johnny Pesky, Dom DiMaggio,
			 Joe Cronin, Jim Rice, and Ted Williams;
		Whereas the Red Sox were led back to the World Series this
			 season by the determination of 2004 world championship team veterans, including
			 Manny Ramirez, David Ortiz, Tim Wakefield, Curt Schilling, Jason Varitek, Mike
			 Timlin, Kevin Youkilis, and Doug Mirabelli;
		Whereas the 2007 season produced new Red Sox stars,
			 including Josh Beckett, Jacoby Ellsbury, Dustin Pedroia, Julio Lugo, Mike
			 Lowell, Jonathan Papelbon, Hideki Okajima, Daisuke Matsuzaka, J.D. Drew, Jon
			 Lester, and rookie right-hander Clay Buchholz, who in his second major league
			 start, pitched the 17th no-hitter in Red Sox history;
		Whereas Red Sox manager Terry Francona has won a
			 remarkable 2 World Series in the past 4 years at the helm of the Red Sox and
			 assembled one of the greatest Red Sox teams of all time;
		Whereas Red Sox owners John Henry and Tom Werner and Red
			 Sox president and chief executive officer Larry Lucchino and general manager
			 Theo Epstein ended an 86-year World Series drought in 2004 and ushered in a new
			 era in Boston baseball that has been confirmed in 2007;
		Whereas the Red Sox, playing before 44,588 Cleveland
			 Indian fans who stood just one game away from celebrating their team's first
			 World Series appearance in a decade, demonstrated the highest qualities of
			 teamwork and determination by winning the first game of a historic run
			 reminiscent of the 2004 American League Championship Series;
		Whereas the Red Sox outscored their opponents 59–15 during
			 a 7-game winning streak ending in a victory in game 4 of the World Series in
			 Colorado;
		Whereas the Red Sox have won their last 8 consecutive
			 World Series games;
		Whereas Josh Beckett, Jonathan Papelbon, and Daisuke
			 Matsuzaka delivered masterful post-season pitching performances, and Curt
			 Schilling demonstrated again why he is considered to be one of the most
			 dominant post-season pitchers in baseball history;
		Whereas Jon Lester exhibited incredible courage and
			 determination and provided inspiration to many by pitching
			 52/3 shutout innings in game 4 of the World Series, just 1
			 year after undergoing chemotherapy for lymphoma;
		Whereas Mike Lowell, who led the Red Sox with 120
			 runs-batted-in during 2007, batted .400 during the World Series, with 6 runs
			 scored and 4 runs-batted-in, to earn the most valuable player award;
		Whereas pitching phenomena Daisuke Matsuzaka and Hideki
			 Okajima have helped produce close ties between the people of New England and
			 Japan with their extraordinary play this year;
		Whereas the entire Red Sox organization has a strong
			 commitment to charitable causes in New England, demonstrated by the team's
			 54-year support of the Jimmy Fund of the Dana-Farber Cancer
			 Institute, contributing to the ongoing battle against childhood cancers;
		Whereas fans of the Red Sox are found in every corner of
			 the United States and across the globe, far beyond Boston and New England;
			 and
		Whereas the members of the Red Sox Nation
			 express their immense gratitude to the entire Red Sox team for an inspiring
			 2007 season and for bringing another world championship title to Boston: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Boston Red
			 Sox for winning the 2007 Major League Baseball World Series and the players,
			 manager, coaches, support staff, and team owners and executives whose ability,
			 hard work, dedication, and spirit made this season possible; and
				(B)the Colorado
			 Rockies for their extraordinary success during the 2007 season in winning the
			 National League Championship; and
				(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)Red Sox manager
			 Terry Francona;
				(B)Red Sox general
			 manager Theo Epstein;
				(C)Red Sox president
			 and chief executive officer Larry Lucchino;
				(D)Red Sox principal
			 owner John Henry; and
				(E)Red Sox chairman
			 Tom Werner.
				
